 



EXHIBIT 10.1

          Contact:   Customer Services — CTSLink     Wells Fargo Bank Minnesota,
N.A.     Securities Administration Services     7485 New Horizon Way    
Frederick, MD 21703     www.ctslink.com
 
  Telephone:   (301) 815-6600
 
  Fax:   (301) 315-6660

SMT SERIES 2005-1
Record Date: December 30, 2005
Distribution Date: January 20, 2006
Certificateholder Distribution Summary

                                                                               
                                      Certificate     Certificate              
                                            Class     Pass-Through     Beginning
    Interest     Principal     Current     Ending Certificate     Total    
Cumulative Class     CUSIP     Description     Rate     Certificate Balance    
Distribution     Distribution     Realized Loss     Balance     Distribution    
Realized Loss                                                              
A-1
      81744FGM3       SEN       4.60000 %       191,031,092.69        
732,285.86         9,157,511.26         0.00         181,873,581.43        
9,899,797.12         0.00  
A-2
      81744FGN1       SEN       4.10000 %       69,108,349.47         236,120.19
        2,976,663.21         0.00         66,131,686.26         3,212,783.40    
    0.00  
X-A
      81744FGP6       IO       0.78367 %       0.00         169,885.61        
0.00         0.00         0.00         169,885.61         0.00  
X-B
      81744FGS0       IO       0.29384 %       0.00         2,540.64        
0.00         0.00         0.00         2,540.64         0.00  
B-1
      81744FGQ4       SUB       4.79000 %       7,067,000.00         28,209.11  
      0.00         0.00         7,067,000.00         28,209.11         0.00  
B-2
      81744FGR2       SUB       5.07000 %       3,949,000.00         16,684.53  
      0.00         0.00         3,949,000.00         16,684.53         0.00  
B-3
      81744FGU5       SUB       5.62000 %       2,495,000.00         11,684.92  
      0.00         0.00         2,495,000.00         11,684.92         0.00  
B-4
      81744FGV3       SUB       5.25076 %       1,455,000.00         6,366.55  
      0.00         0.00         1,455,000.00         6,366.55         0.00  
B-5
      81744FGW1       SUB       5.25076 %       831,000.00         3,636.15    
    0.00         0.00         831,000.00         3,636.15         0.00  
B-6
      81744FGX9       SUB       5.25076 %       1,871,544.03         8,189.19  
      0.00         0.00         1,871,544.03         8,189.19         0.00  
A-R
      81744FGT8       RES       3.93565 %       0.00         0.11         0.00  
      0.00         0.00         0.11         0.00                              
                                 
Totals
                                    277,807,986.19         1,215,602.86        
12,134,174.47         0.00         265,673,811.72         13,349,777.33        
0.00                                                                

Principal Distribution Statement

                                                                               
                                Beginning     Scheduled   Unscheduled          
                                Original Face     Certificate     Principal  
Principal           Realized     Total Principal     Ending Certificate    
Ending Certificate     Total Principal Class     Amount     Balance    
Distribution   Distribution   Accretion   Loss     Reduction     Balance    
Percentage     Distribution                                            
A-1
      298,055,000.00         191,031,092.69         0.00       9,157,511.26    
  0.00       0.00         9,157,511.26         181,873,581.43         0.610201  
      9,157,511.26  
A-2
      100,000,000.00         69,108,349.47         0.00       2,976,663.21      
0.00       0.00         2,976,663.21         66,131,686.26         0.661317    
    2,976,663.21  
X-A
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00  
X-B
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00  
B-1
      7,067,000.00         7,067,000.00         0.00       0.00       0.00      
0.00         0.00         7,067,000.00         1.000000         0.00  
B-2
      3,949,000.00         3,949,000.00         0.00       0.00       0.00      
0.00         0.00         3,949,000.00         1.000000         0.00  
B-3
      2,495,000.00         2,495,000.00         0.00       0.00       0.00      
0.00         0.00         2,495,000.00         1.000000         0.00  
B-4
      1,455,000.00         1,455,000.00         0.00       0.00       0.00      
0.00         0.00         1,455,000.00         1.000000         0.00  
B-5
      831,000.00         831,000.00         0.00       0.00       0.00      
0.00         0.00         831,000.00         1.000000         0.00  
B-6
      1,871,544.03         1,871,544.03         0.00       0.00       0.00      
0.00         0.00         1,871,544.03         1.000000         0.00  
A-R
      100.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00                                
             
Totals
      415,723,644.03         277,807,986.19         0.00       12,134,174.47    
  0.00       0.00         12,134,174.47         265,673,811.72         0.639064
        12,134,174.47                                              

 



--------------------------------------------------------------------------------



 



Principal Distribution Factors Statement

                                                                               
                                Beginning     Scheduled   Unscheduled          
                              Ending             Original Face     Certificate  
  Principal   Principal           Realized     Total Principal     Ending
Certificate     Certificate     Total Principal Class     Amount     Balance    
Distribution   Distribution   Accretion   Loss     Reduction     Balance    
Percentage     Distribution                                            
A-1
      298,055,000.00         640.925644         0.000000       30.724233      
0.000000       0.000000         30.724233         610.201411         0.610201  
      30.724233  
A-2
      100,000,000.00         691.083495         0.000000       29.766632      
0.000000       0.000000         29.766632         661.316863         0.661317  
      29.766632  
X-A
      0.00         0.000000         0.000000       0.000000       0.000000      
0.000000         0.000000         0.000000         0.000000         0.000000  
X-B
      0.00         0.000000         0.000000       0.000000       0.000000      
0.000000         0.000000         0.000000         0.000000         0.000000  
B-1
      7,067,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-2
      3,949,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-3
      2,495,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-4
      1,455,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-5
      831,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-6
      1,871,544.03         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
A-R
      100.00         0.000000         0.000000       0.000000       0.000000    
  0.000000         0.000000         0.000000         0.000000         0.000000  

Interest Distribution- Statement

                                                                               
                                                                               
Payment                                                                        
                of           Non-               Remaining     Ending            
              Current     Beginning     Current   Unpaid   Current   Supported  
            Unpaid     Certificate/                 Accrual     Certificate    
Certificate/     Accrued   Interest   Interest   Interest     Total Interest    
Interest     Notational Class     Accural Dates     Days     Rate     Notional
Balance     Interest   Shortfall   Shortfall   Shortfall(1)     Distribution    
Shortfall(2)     Balance                                                  
A-1
      12/20/05 – 01/19/06         30         4.60000 %       191,031,092.69    
    732,285.86       0.00       0.00       0.00         732,285.86         0.00
        181,873,581.43  
A-2
      12/20/05 – 01/19/06         30         4.10000 %       69,108,349.47      
  236,120.19       0.00       0.00       0.00         236,120.19         0.00  
      66,131,686.26  
X-A
      12/01/05 – 12/30/05         30         0.78367 %       260,139,442.16    
    169,885.61       0.00       0.00       0.00         169,885.61         0.00
        248,005,267.69  
X-B
      12/01/05 – 12/30/05         30         0.29384 %       13,511,000.00      
  3,308.35       0.00       0.00       0.00         2,540.64         0.00      
  13,511,000.00  
B-1
      12/20/05 – 01/19/06         30         4.79000 %       7,067,000.00      
  28,209.11       0.00       0.00       0.00         28,209.11         0.00    
    7,067,000.00  
B-2
      12/20/05 – 01/19/06         30         5.07000 %       3,949,000.00      
  16,684.53       0.00       0.00       0.00         16,684.53         0.00    
    3,949,000.00  
B-3
      12/20/05 – 01/19/06         30         5.62000 %       2,495,000.00      
  11,684.92       0.00       0.00       0.00         11,684.92         0.00    
    2,495,000.00  
B-4
      12/01/05 – 12/30/05         30         5.25076 %       1,455,000.00      
  6,366.55       0.00       0.00       0.00         6,366.55         0.00      
  1,455,000.00  
B-5
      12/01/05 – 12/30/05         30         5.25076 %       831,000.00        
3,636.15       0.00       0.00       0.00         3,636.15         0.00        
831,000.00  
B-6
      12/01/05 – 12/30/05         30         5.25076 %       1,871,544.03      
  8,189.19       0.00       0.00       0.00         8,189.19         0.00      
  1,871,544.03  
A-R
      N/A         N/A         3.93565 %       0.00         0.00       0.00      
0.00       0.00         0.11         0.00         0.00                          
                         
Totals
                                              1,216,370.46       0.00       0.00
      0.00         1,215,602.86         0.00                                    
                         

 

(1, 2)   Amount also includes coupon cap or basis risk shortfalls, if
applicable.

 



--------------------------------------------------------------------------------



 



Interest Distribution Factors Statement

                                                                               
                                                              Beginning        
    Payment of           Non-               Remaining     Ending                
          Current     Certificate/             Unpaid   Current   Supported    
          Unpaid     Certificate/                 Original Face     Certificate
    Notional     Current Accrued   Interest   Interest   Interest     Total
Interest     Interest     Notational Class     Accural Dates     Amount     Rate
    Balance     Interest   Shortfall   Shortfall(1)   Shortfall     Distribution
    Shortfall(2)     Balance                                                  
A-1
      12/20/05 – 01/19/06         298,055,000.00         4.60000 %      
640.925644         2.456882       0.000000       0.000000       0.000000        
2.456882         0.000000         610.201411  
A-2
      12/20/05 – 01/19/06         100,000,000.00         4.10000 %      
691.083495         2.361202       0.000000       0.000000       0.000000        
2.361202         0.000000         661.316863  
X-A
      12/01/05 – 12/30/05         0.00         0.78367 %       653.526377      
  0.426789       0.000000       0.000000       0.000000         0.426789        
0.000000         623.042714  
X-B
      12/01/05 – 12/30/05         0.00         0.29384 %       1000.000000      
  0.244863       0.000000       0.000000       0.000000         0.188042        
0.000000         1000.000000  
B-1
      12/20/05 – 01/19/06         7,067,000.00         4.79000 %      
1000.000000         3.991667       0.000000       0.000000       0.000000      
  3.991667         0.000000         1000.000000  
B-2
      12/20/05 – 01/19/06         3,949,000.00         5.07000 %      
1000.000000         4.225001       0.000000       0.000000       0.000000      
  4.225001         0.000000         1000.000000  
B-3
      12/20/05 – 01/19/06         2,495,000.00         5.62000 %      
1000.000000         4.683335       0.000000       0.000000       0.000000      
  4.683335         0.000000         1000.000000  
B-4
      12/01/05 – 12/30/05         1,455,000.00         5.25076 %      
1000.000000         4.375636       0.000000       0.000000       0.000000      
  4.375636         0.000000         1000.000000  
B-5
      12/01/05 – 12/30/05         831,000.00         5.25076 %       1000.000000
        4.375632       0.000000       0.000000       0.000000         4.375632  
      0.000000         1000.000000  
B-6
      12/01/05 – 12/30/05         1,871,544.03         5.25076 %      
1000.000000         4.375633       0.000000       0.000000       0.000000      
  4.375633         0.000000         1000.000000  
A-R
      N/A         100.00         3.93565 %       0.000000         0.000000      
0.000000       0.000000       0.000000         1.100000         0.000000        
0.000000  

 

(1, 2)   Amount also includes coupon cap or basis risk shortfalls, if
applicable.
Per $1 denomination

Certificateholder Account Statement
Certificate Account

         
Beginning Balance
    0.00  
 
       
Deposits
       
Payments of Interest and Principal
    13,417,717.22  
Reserve Funds and Credit Enhancements
    0.00  
Proceeds from Repurchased Loans
    0.00  
Servicer Advances
    21,837.31  
Realized Losses (Gains, Subsequent Expenses & Recoveries)
    0.00  
Prepayment Penalties
    0.00  
Swap/Cap Payments
    0.00  
 
     
Total Deposits
    13,439,554.53  
 
       
Withdrawals
       
Swap Payments
    0.00  
Reserve Funds and Credit Enhancements
    0.00  
Reimbursement for Servicer Advances
    0.00  
Total Administration Fees
    89,777.20  
Payment of Interest and Principal
    13,349,777.33  
 
     
Total Withdrawals (Pool Distribution Amount)
    13,439,554.53  
 
       
Ending Balance
    0.00  
 
     

 



--------------------------------------------------------------------------------



 



Prepayment/Curtailment Interest Shortfall

         
Total Prepayment/Curtailment Interest Shortfall
    0.00  
Servicing Fee Support
    0.00  
 
     
 
       
Non-Supported Prepayment Curtailment Interest Shortfall
    0.00  
 
     

Administration Fees

         
Gross Servicing Fee*
    86,883.36  
Master Servicing Fee
    2,893.84  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
       
Total Administration Fees
    89,777.20  
 
     

 

*   Servicer Payees include: BANK OF AMERICA (NY); GMAC MTG CORP; MORGAN STANLEY
DEAN WITTER; PHH US MTG CORP

Reserve Accounts

                                 
 
  Beginning   Current   Current   Ending
Account Type
  Balance   Withdrawals   Deposits   Balance

                                 
X-A Pool 1 Reserve Fund
    4,500.00       0.00       0.00       4,500.00  
X-A Pool 2 Reserve Fund
    4,500.00       0.00       0.00       4,500.00  
X-B Reserve Fund
    1,000.00       767.71       767.71       1,000.00  

 



--------------------------------------------------------------------------------



 



Collateral Statement

         
Collateral Description
  Mixed ARM
Weighted Average Gross Coupon
    5.637919 %
Weighted Average Net Coupon
    5.262624 %
Weighted Average Pass-Through Rate
    5.250124 %
Weighted Average Remaining Term
    326  
 
       
Beginning Scheduled Collateral Loan Count
    852  
Number of Loans Paid in Full
    36  
Ending Scheduled Collateral Loan Count
    816  
 
       
Beginning Scheduled Collateral Balance
    277,807,986.19  
Ending Scheduled Collateral Balance
    265,673,811.72  
Ending Actual Collateral Balance at 30-Dec-2005
    265,674,168.55  
 
       
Monthly P&I Constant
    1,305,215.81  
Special Servicing Fee
    0.00  
Prepayment Penalty Waived Amount
    0.00  
Prepayment Penalty Waived Count
    0  
Prepayment Penalty Paid Amount
    0.00  
Prepayment Penalty Paid Count
    0  
Realized Loss Amount
    0.00  
Cumulative Realized Loss
    0.00  
 
       
Class A Optimal Amount
    13,271,698.42  
 
       
Scheduled Principal
    0.00  
Unscheduled Principal
    12,134,174.47  

 



--------------------------------------------------------------------------------



 



                          Group   Pool One   Pool Two   Total
Collateral Description
  Mixed ARM     6 Month LIBOR ARM   Mixed ARM
Weighted Average Coupon Rate
    5.636256       5.642539       5.637919  
Weighted Average Net Rate
    5.261057       5.266975       5.262624  
Pass-Through Rate
    5.248557       5.254475       5.250124  
Weighted Average Remaining Term
    325       331       326  
Record Date
    12/30/2005       12/30/2005       12/30/2005  
Principal and Interest Constant
    959,388.86       345,826.95       1,305,215.81  
Beginning Loan Count
    620       232       852  
Loans Paid in Full
    25       11       36  
Ending Loan Count
    595       221       816  
Beginning Scheduled Balance
    204,260,898.67       73,547,087.52       277,807,986.19  
Ending Scheduled Balance
    195,103,387.41       70,570,424.31       265,673,811.72  
Scheduled Principal
    0.00       0.00       0.00  
Unscheduled Principal
    9,157,511.26       2,976,663.21       12,134,174.47  
Scheduled Interest
    959,388.86       345,826.95       1,305,215.81  
Servicing Fee
    63,865.28       23,018.08       86,883.36  
Master Servicing Fee
    2,127.72       766.12       2,893.84  
Trustee Fee
    0.00       0.00       0.00  
FRY Amount
    0.00       0.00       0.00  
Special Hazard Fee
    0.00       0.00       0.00  
Other Fee
    0.00       0.00       0.00  
Pool Insurance Fee
    0.00       0.00       0.00  
Spread 1
    0.00       0.00       0.00  
Spread 2
    0.00       0.00       0.00  
Spread 3
    0.00       0.00       0.00  
Net Interest
    893,395.86       322,042.75       1,215,438.61  
Realized Loss Amount
    0.00       0.00       0.00  
Cumulative Realized Loss
    0.00       0.00       0.00  
Percentage of Cumulative Losses
    0.00       0.00       0.00  
Prepayment Penalty Waived Amount
    0.00       0.00       0.00  
Prepayment Penalty Waived Count
    0       0       0  
Prepayment Penalty Paid Amount
    0.00       0.00       0.00  
Prepayment Penalty Paid Count
    0       0       0  
Special Servicing Fee
    0.00       0.00       0.00  

Miscellaneous Reporting

         
Pro Rata Senior Percent
    93.640016 %

 



--------------------------------------------------------------------------------



 



Additional Reporting — Group Level
Miscellaneous Reporting

         
Group Pool One
       
One Month Libor Loan Balance
    109,375,134.27  
Six Month Libor Loan Balance
    85,728,253.14  
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
Principal Transfer Amount
    0.00  
Interest Transfer Amount
    0.00  
 
       
Group Pool Two
       
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
Principal Transfer Amount
    0.00  
Interest Transfer Amount
    0.00  

 



--------------------------------------------------------------------------------



 



Loan Status Stratification/Credit Enhancement Statement

                                                                               
                                                          DELINQUENT    
BANKRUPTCY     FORECLOSURE     REO     TOTAL     No. of   Principal            
  No. of     Principal               No. of     Principal               No. of  
  Principal               No. of     Principal     Loans   Balance              
Loans     Balance               Loans     Balance               Loans    
Balance               Loans     Balance
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    12       3,509,569.90       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       12        
3,509,569.90  
60 Days
    2       686,835.44       60 Days       0         0.00       60 Days       0
        0.00       60 Days       0         0.00       60 Days       2        
686,835.44  
90 Days
    1       429,999.99       90 Days       0         0.00       90 Days       0
        0.00       90 Days       0         0.00       90 Days       1        
429,999.99  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
                   
 
    15       4,626,405.33                   0         0.00                   0  
      0.00                   0         0.00                   15        
4,626,405.33  
 
  No. of   Principal               No. of     Principal               No.2 of  
  Principal               No. of     Principal               No. of    
Principal
 
  Loans   Balance               Loans     Balance               Loans    
Balance               Loans     Balance               Loans     Balance
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    1.470588 %     1.321005 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       1.470588 %       1.321005 %
60 Days
    0.245098 %     0.258525 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.245098 %       0.258525 %
90 Days
    0.122549 %     0.161852 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.122549 %       0.161852 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                                         
 
    1.838235 %     1.741383 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 1.838235 %       1.741383 %

                                         
Current Period Class A Insufficient Funds:
    0.00     Principal Balance of Contaminated Properties     0.00     Periodic
Advance     21,837.31  

Subordination Level/Credit Enhancement/Class Percentage and Prepayment
Percentage

                                                      Original $     Original%  
  Current $     Current %     Current Class %     Prepayment %  
Class A
    17,668,544.03       4.25006956 %     17,668,544.03       6.65046506 %    
93.349535 %     0.000000 %
Class B-1
    10,601,544.03       2.55014219 %     10,601,544.03       3.99043623 %    
2.660029 %     39.997636 %
Class B-2
    6,652,544.03       1.60023230 %     6,652,544.03       2.50402702 %    
1.486409 %     22.350455 %
Class B-3
    4,157,544.03       1.00007399 %     4,157,544.03       1.56490548 %    
0.939122 %     14.121141 %
Class B-4
    2,702,544.03       0.65008187 %     2,702,544.03       1.01724141 %    
0.547664 %     8.234974 %
Class B-5
    1,871,544.03       0.45018946 %     1,871,544.03       0.70445183 %    
0.312790 %     4.703274 %
Class B-6
    0.00       0.00000000 %     0.00       0.00000000 %     0.704452 %    
10.592520 %

Please refer to the prospectus supplement for a full description of loss
exposure

 



--------------------------------------------------------------------------------



 



Delinquency Status by Group

                                                                               
                                                          DELINQUENT    
BANKRUPTCY     FORECLOSURE     REO     TOTAL Group One                          
                                                                          No. of
  Principal               No. of     Principal               No. of    
Principal               No. of     Principal               No. of     Principal
    Loans   Balance               Loans     Balance               Loans    
Balance               Loans     Balance               Loans     Balance
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    8       2,320,904.37       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       8        
2,320,904.37  
60 Days
    2       686,835.44       60 Days       0         0.00       60 Days       0
        0.00       60 Days       0         0.00       60 Days       2        
686,835.44  
90 Days
    1       429,999.99       90 Days       0         0.00       90 Days       0
        0.00       90 Days       0         0.00       90 Days       1        
429,999.99  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
                   
 
    11       3,437,739.80                   0         0.00                   0  
      0.00                   0         0.00                   11        
3,437,739.80  
 
                                                                               
                                                       
 
  No. of   Principal               No. of     Principal               No. of    
Principal               No. of     Principal               No. of     Principal
 
  Loans   Balance               Loans     Balance               Loans    
Balance               Loans     Balance               Loans     Balance
 
                                                                               
                                                       
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    1.344538 %     1.189574 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       1.344538 %       1.189574 %
60 Days
    0.336134 %     0.352036 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.336134 %       0.352036 %
90 Days
    0.168067 %     0.220396 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.168067 %       0.220396 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                                         
 
    1.848739 %     1.762006 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 1.848739 %       1.762006 %

                                                                               
                                                          DELINQUENT    
BANKRUPTCY     FORECLOSURE     REO     TOTAL Group Two                          
    1.183654%                                                                  
          No. of   Principal               No. of     Principal              
No. of     Principal               No. of     Principal               No. of    
Principal     Loans   Balance               Loans     Balance              
Loans     Balance               Loans     Balance               Loans    
Balance
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    4       1,188,665.53       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       4        
1,188,665.53  
60 Days
    0       0.00       60 Days       0         0.00       60 Days       0      
  0.00       60 Days       0         0.00       60 Days       0         0.00  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
                   
 
    4       1,188,665.53                   0         0.00                   0  
      0.00                   0         0.00                   4        
1,188,665.53  
 
                                                                               
                                                       
 
  No. of   Principal               No. of     Principal               No. of    
Principal               No. of     Principal               No. of     Principal
 
  Loans   Balance               Loans     Balance               Loans    
Balance               Loans     Balance               Loans     Balance
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    1.809955 %     1.684368 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       1.809955 %       1.684368 %
60 Days
    0.000000 %     0.000000 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.000000 %       0.000000 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                                         
 
    1.809955 %     1.684368 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 1.809955 %       1.684368 %

 